Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6-18, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wood (USPN 9,580,227).
	With respect to claim 1, Wood shows a beverage formula container (10) for use with a beverage receptacle (12), the beverage formula container including: a) a container body (14) extending from a first open end (at nipple 26) configured for dispensing a beverage to a second open end (bottom of 14 at mouth 42) configured for attachment to a beverage receptacle body (body of 12) of the beverage receptacle (12), the container body (14) including: i) a flared section (62); and, ii) an at least partially deformable section in proximity of the flared section (62); and, b) a sealing member (28) configured to be inserted into the second end so as to sealingly engage an inner surface of the container body proximate the flared section (62) so as to form a chamber between the sealing member (28) and the first end, the chamber being configured to receive beverage formula (30) therein, and wherein deformation of the deformable section (14) allows the sealing member to disengage the inner surface of the container 
	With respect to claim 2, Wood shows a beverage formula container includes at least one ridge (62 is two ridges) extending around at least part of a perimeter of the inner surface of the container body proximate the flared section (62) and wherein the sealing member (28) is configured to abut against the at least one ridge (the ridges of 62) when the sealing member is inserted into the second end in use.
	With respect to claim 3, Wood shows wherein the at least one ridge includes a sloped face (slopes shown in fig. 7) that abuts against a sloped face of the sealing member (28) and wherein abutment of the sloped faces prevents ingress of beverage formula into a seal between the sealing member (28) and the container body (12).
	With respect to claim 4, Wood shows wherein the sealing member includes at least one sealing member ridge (the center widest diameter of 28 ) extending around at least part of a perimeter of the sealing member (28) and wherein the at least one sealing member ridge is configured to abut against at least part of the flared section (62) when the sealing member (28) is inserted into the second end in use.
	With respect to claim 6, Wood shows wherein the inner surface defines a continuous surface into which beverage or beverage formula (30) can come into contact in use and wherein the continuous surface at least one of: a) does not include any discontinuities; and, b) does not include any angles greater than at least one of 90°; 800; 70°; 60; 50°; 450; 40°; and 30°.

	With respect to claim 8, Wood shows wherein deformation of the at least partially deformable section (14) causes at least part of at least one ridge to move radially inwardly and towards the flared section to engage a face of the sealing member, thereby urging the sealing member towards the flared section so that the sealing member disengages the inner surface. (see fig. 7)
	With respect to claim 9, Wood shows wherein at least one of: a) the sealing member is made of at least one of: i) plastic (plastic shown in drawings) ; ii) silicone; iii) rubber; iv) latex; v) an elastomer; vi) a metal; vii) a shape memory alloy; and, viii)aluminium. b) the container body is made of at least one of: i) plastic; ii) silicone; iii) rubber; iv) latex; v) an elastomer; and, vi) aluminium.
	With respect to claim 10, Wood shows wherein the container body is substantially cylindrical and hollow and wherein the container body is configured so that the deformable section is deformable radially inwardly by application of a squeezing force against at least one side of the container body (fig. 7 shows this action)
	With respect to claim 11, Wood shows wherein at least one of: a) the first end is configured for attachment to at least one of: i) a lid )(16); ii) a removable lid; iii) a pierceable lid; iv) a sippy cup lid including a spout; v) a travel mug lid; and, vi) a teat; 
	With respect to claim 12, Wood shows wherein an outer surface of the first end includes threads (shown but not labeled in fig. 2) configured to threadingly engage a teat ring allowing a teat to be coupled thereto and wherein an inner surface of the second end includes bottle threads configured to threadingly engage a nursing bottle body allowing the container body to be coupled thereto.
	With respect to claim 13, Wood shows wherein the first and second ends engage respective threaded locking rings (the threads of Wood) configured to threadingly engage a teat ring (26) and a nursing bottle body respectively.
	With respect to claim 14, Wood shows wherein the beverage formula includes at least one of: a) powdered infant formula (30); b) liquid infant formula; c) a nutritional composition; d) a medicated formulation; and, e) an isotonic drink formulation.
	With respect to claim 15, Wood shows: a) a beverage receptacle body (12); b) a lid (16); c) a beverage formula container including: i) a container body (14) extending from a first open end configured for attachment to the lid to a second open end configured for attachment to the beverage receptacle body, the container body including:(1) a flared section (62); (2) an at least partially deformable section (14) in proximity of the flared section (62); and, d) a sealing member (28) configured to be inserted into the second end so as to sealingly engage an inner surface of the container body proximate the flared section so as to form a chamber between the sealing member and the first end, the chamber being configured to receive beverage formula (30) therein, and wherein deformation of the deformable section allows the sealing member 
	With respect to claim 16, Wood shows a) a nursing bottle body (12); b) a teat (26); c) a teat ring (ring surrounding nipple 26); d) a beverage formula container including: i) a container body (12) extending from a first open end configured for attachment to the teat to a second open end configured for attachment to the nursing bottle body, the container body including: (1) a flared section (62) proximate the second end; (2) at least one ridge extending around at least part of a perimeter of an inner surface of the container body proximate the flared section (62); and, (3) an at least partially deformable section (14) in proximity of the ridge; and, ii) a sealing member (28) configured to be inserted into the second end so as to sealingly engage an inner surface of the container body proximate the flared section (62) so as to form a chamber between the sealing member (28) and the first open end, and wherein deformation of the deformable section allows the sealing member (28) to disengage the inner surface of the container body and pass through the flared section (62) and the second end, thereby releasing beverage concentrate through the second end into the nursing bottle body.
	With respect to claim 17, Wood shows wherein the nursing bottle is configured for use (the limitation following are interpreted as functionally claimed) with a re-usable lining member containing the beverage and wherein the nursing bottle includes a hole allowing air flow into a region between the nursing bottle body and the lining member.(the bottle of woods is capable of meeting this functional recitation) 
	With respect to claim 18, Wood shows wherein the lining member at least one of: a) includes a neck configured for attachment to a mouth of the nursing bottle body. b) is a reusable lining member. c) is made of at least one of plastic and silicone. (this limitation remain as functional language) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, are rejected under 35 U.S.C. 103(a) as being unpatentable over Wood in view of Leibovitch (US Pub No 2016/0096673) .
	Wood discloses the invention substantially as claimed.   
However Wood does not disclose claim 5,wherein the sealing member includes at least two sealing member ridges spaced apart and extending around a perimeter of the sealing member, wherein the sealing member ridges abut against the inner surface to form a double seal.
	Leibovitch teaches claim 5,wherein the sealing member includes at least two sealing member ridges spaced apart and extending around a perimeter of the sealing member, wherein the sealing member ridges abut against the inner surface to form a double seal, (double seal between 39 and 33) in the same field of endeavor for the purpose of sealing and separating compartments of a formula bottle.  
. 


 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SHAWN M BRADEN/           Primary Examiner, Art Unit 3736